                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ROBERT STEWART, et al.

                     Plaintiffs,

v.                                                       Case No. 19-2190-JAR

FORD MOTOR COMPANY,

                     Defendant.

     STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER

       Discovery in this action will likely include production of material and information

that the producing party contends is confidential, proprietary, or private, and for which

special protection from public disclosure and from use for any purpose other than

prosecuting this litigation is warranted. Ford anticipates producing documents that include

Confidential Information, including, but not limited to, the following proprietary, private,

and commercially sensitive business information and trade secrets: (1) documents related

to advanced research, (2) documents containing business or financial information, (3)

documents containing engineering materials, such as Computer Aided Engineering

(“CAE”) models, (3) design and/or manufacturing specifications and procedures, (4)

communications with and process documents pertaining to Ford’s suppliers and supplier

relationships, and (5) customer information. Disclosure of this information could result in

serious and immediate competitive and economic harm. Because information produced in

this case may be shared with consulting and testifying experts, a private agreement between

the parties will not suffice to protect the information in the categories listed above, and a
court order is required.

        To expedite the flow of discovery material, facilitate the prompt resolution of

confidentiality disputes, adequately protect confidential materials, and ensure that

protection is afforded only to material so entitled, pursuant to the Court’s authority under

Federal Rule of Civil Procedure (“FRCP”) 26(c)(1), and with the consent of the parties, it

is hereby ORDERED that:

        1.      Documents or information to be produced or provided by Ford or any party

in this litigation that contain confidential, commercially sensitive, private personal

information and/or proprietary information may be designated as confidential by marking

or placing the applicable notice “Subject to Non-Sharing Protective Order,” “Subject to

Protective Order,” or “Confidential,” or substantially similar language on media containing

the documents, on the document itself, or on a copy of the document, in such a way that it

does not obscure the text or other content of the document.

        2.      As used in this Order, the terms “documents” or “information” mean all

written material, electronic data, videotapes and all other tangible items, produced in

whatever format (e.g., hard copy, electronic, digital, etc.) and on whatever media (e.g., hard

copy, videotape, computer diskette, CD-ROM, DVD, by secure electronic transmission,

hard drive or otherwise).

        3.      Documents or information designated as “Subject to Non-Sharing Protective

Order,” “Subject to Protective Order,” or “Confidential” or substantially similar language

in accordance with the provisions of this Order (“Protected Documents” or “Protected

Information”) shall only be used, shown or disclosed as provided in this Order. However,

                                              2
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
nothing in this Order shall limit a party’s use or disclosure of his or her own information

designated as a Protected Document or Protected Information.

        4.      If a receiving party disagrees with the “Protected” designation of any

document or information as confidential pursuant to this Order, the party will notify the

producing party in a written letter and identify the challenged document(s) with specificity,

including Bates-number(s) where available, and the specific grounds for the objection to

the designation. If the parties are unable to resolve the issue of confidentiality regarding

the challenged document(s), Ford will thereafter timely apply to the Court to set a hearing

for the purpose of establishing that the challenged document(s) or information is/are

confidential.        Protected Documents will continue to be treated as such pending

determination by the Court as to the confidential status

        5.      Protected Documents and any copies thereof shall be maintained confidential

by the persons authorized to receive the documents pursuant to paragraph 6 and shall be

used only for prosecuting, defending, or attempting to settle this litigation, or as permitted

herein, and subject to the limitations set forth herein.

        6.      Protected Documents shall be disclosed only to “Qualified Persons.”

Qualified Persons are limited to:

                a.       Counsel of Record for the parties, and the parties;

                b.       Paralegals and staff employed by Counsel of Record and involved in

                         the preparation and trial of this action;




                                                  3
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                c.      A vendor hired by a party to host data and maintain a database of

                        electronic data or perform other work related to the collection, review

                        or production of documents in the case;

                d.      Experts and non-attorney consultants retained by the parties for the

                        preparation and/or trial of this case, provided that no disclosure shall

                        be made to any expert or consultant who is employed by a competitor

                        of Ford; and

                e.      With respect to documents designated as “Sharing” or “Subject to

                        Protective Order,” attorneys representing Plaintiff(s) and the experts

                        and non-attorney consultants retained by such attorneys, in other cases

                        pending against Ford involving claims of defect because of allegedly

                        defective handling and stability, roof structure, and/or glass and

                        glazing in 1975-1991 Ford Econoline E-350 Super Wagon vehicles,

                        and/or defective front outboard safety belt assemblies installed in

                        1986-1989 Ford Econoline E-350 Super Wagon vehicles and the

                        second row outboard bench seat configuration safety belt assemblies

                        installed in 1975-1991 Ford Econline E-350 Super Wagon vehicles,

                        provided no disclosure shall be made to any expert or consultant who

                        is employed by a competitor of Ford.

        7.      The receiving party must make reasonable efforts to ensure the individuals

described in paragraphs 6(b), 6(c), 6(d), and 6(e) above are Qualified Persons.



                                                4
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
        8.      Before receiving access to any Protected Document or the information

contained therein, each person described in paragraphs 6(b), 6(c), 6(d) and 6(e) above shall

execute a “Written Assurance” in the form contained in Exhibit A, attached hereto. The

receiving party shall retain each such executed Written Assurance and shall keep a list

identifying (a) all persons described in paragraphs 6(b), 6(c), 6(d) and 6(e) above to whom

Protected Documents have been disclosed, and (b) all Protected Documents disclosed to

such persons. Each such executed Written Assurance and list shall be submitted to counsel

for Ford at the termination of this litigation or upon Order of the Court requiring

production, whichever comes first.         However, for consulting experts who were not

designated as testifying experts, the receiving party may redact the name, address, and

signature of the consultant before disclosing the executed Exhibit A and document list for

that person. To the extent the “Qualified Persons” described in paragraph 6(d) and 6(e)

above include privileged non-testifying expert consultants, the receiving party shall retain

each such executed Exhibit A and shall keep a list identifying (a) all such non-testifying

expert consultants described in paragraphs 6(d) and 6(e) above to whom Protected

Documents have been disclosed, and (b) all Protected Documents disclosed to such

persons. In the event that Ford (or the producing party) seeks to compel the production of

each unredacted and executed Exhibit A for good cause, the receiving party shall submit

each unredacted and executed Exhibit A and list to the Court for in camera inspection.

Persons described in paragraph 6(b) shall be covered under the signature of Counsel of

Record.



                                               5
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
        9.      As the Protected Documents may only be distributed to Qualified Persons,

Qualified Persons may not post Protected Documents on any website or internet accessible

document repository, excepting a vendor hosted review platform for the sole purpose of

reviewing the information for the subject case and not for any other purpose, and shall not

under any circumstance sell, offer for sale, advertise, or publicize either the Protected

Documents and the Confidential Information contained therein or the fact that such persons

have obtained Ford’s (or the producing party’s) Protected Documents and Confidential

Information.

        10.     To the extent that Protected Documents or information obtained therefrom

are used in the taking of depositions (including exhibits) or other pretrial testimony and/or

used as exhibits at trial, such documents or information shall remain subject to the

provisions of this Order, along with the transcript pages of the deposition testimony and/or

trial testimony dealing with, referring to or referencing the Protected Documents or

information. Designation of the portion of the transcript (including exhibits) which

contains references to Protected Documents or information shall be made (i) by a statement

to such effect on the record during the proceeding in which the testimony is received, or

(ii) by written notice served on counsel of record in this Litigation within thirty (30)

business days after the receipt of the draft or final transcript (whichever is received earlier)

of such proceeding (as used herein, the term “draft transcript” does not include an ASCII

or rough transcript). However, before such thirty (30) day period expires, all testimony,

exhibits and transcripts of depositions or other testimony shall be treated as Protected



                                               6
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
Documents. All portions of transcripts not designed as Confidential within the time frame

provided herein shall be deemed not confidential.

        11.     If any party disagrees with the designation of all or part of a deposition

transcript designated as “Protected” pursuant to Paragraph 10 above, such party must notify

the designating party in a written letter and identify the testimony (by line and page

designation) and the specific grounds for the objection to the designation. If the parties are

unable to resolve the issue of confidentiality regarding the challenged deposition

testimony, the designating party will thereafter timely apply to the Court to set a hearing

for the purpose of establishing that the challenged deposition testimony is confidential.

The designated deposition testimony at issue, and any related exhibits, will continue to be

treated as a Protected Document, in accord with its respective designation, pending

determination by the Court as to the confidential status.

        12.     If any party wishes to file with the Court any portion of any Protected

Document or Confidential Information, such materials shall be submitted to the Court with

an application to file under seal in accordance with Local Civil Rule 5.4.6. Pending

determination of the application to file under seal, the lodged document(s) will be

conditionally under seal. Until such time as the Court issues an order sealing the Protected

Documents or Confidential Information contained therein, the party seeking to use the

Protected Documents may refer only to a redacted version. Upon granting of an order

sealing the record, the Protected Documents will be sealed and labeled by the court clerk

and treated according to District of Kansas Local Rule 5.4.6.



                                              7
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
        13.      To the extent Ford (or the producing party) is requested to produce

documents it has determined should not be subject to the sharing provision of this

protective order in paragraph 6(e), Ford (or the producing party) will designate such

documents as “Non-Sharing.” Documents designated as “Non-Sharing” shall not be shared

under paragraph 6(e).

        14.      With respect to Protected Documents designated as “Non-Sharing,” within

one hundred and twenty (120) days after the conclusion of this case, counsel for the parties

who received Protected Documents, including any documents that any such party disclosed

to any person described in paragraph 6(b) or (c) above, shall either (a) return to Ford (or

the producing party) the Protected Documents; or (b) securely destroy the Protected

Documents and certify such destruction to Ford (or the producing party) within one

hundred and fifty (150) days after the conclusion of this case.

        15.      With respect to documents designated as “Sharing” or “Subject to Protective

Order,” Counsel for the parties shall not be required to return the Protected Documents to

Ford after the conclusion of this case and may retain the documents pursuant to the terms

of this Order.

        16.      Submission to regulatory agency or governmental entity:

                 a.     This protective order shall not be construed to prohibit Ford’s

                        disclosure or production of safety-related information to a regulatory

                        agency or governmental entity with an interest in the safety-related

                        information. Material subject to this protective order may only be

                        disclosed to a regulatory agency or governmental entity with an

                                               8
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                        interest in the safety-related information by Ford, and such disclosure

                        shall be made pursuant to 49 CFR 512 or similar applicable rules.

                b.      If other parties to this protective order have a reasonable belief that

                        certain documents are safety-related and need to be disclosed to a

                        regulatory agency or governmental entity, they are not prohibited

                        from advising the regulatory agency or governmental entity that they

                        believe such documents were produced in this case, however, any

                        disclosure of such documents shall adhere to the procedure described

                        in Paragraph 16(a).

        17.     Inadvertent or unintentional production of documents or information

containing Confidential Information that should have been designated as Protected

Document(s) shall not be deemed a waiver in whole or in part of the party's claims of

confidentiality.

        18.     The parties may disclose and produce responsive documents to each other in

this litigation and seek to do so without risking waiver of any attorney-client privilege,

work product or other applicable privilege or protection. As such, the parties will adhere

to the following procedures with regard to the production of privileged or protected

material, should that occur:

                a.      The production of documents (including both paper documents and

                        electronically stored information or “ESI”) subject to protection by

                        the attorney-client and/or work product doctrine or by another legal

                        privilege protecting information from discovery, shall not constitute a

                                                9
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                        waiver of any privilege or other protection, provided that the

                        producing party notifies the receiving party, in writing, of the

                        production after its discovery of the same.

                b.      If the producing party notifies the receiving party after discovery that

                        privileged materials (hereinafter referred to as the “Identified

                        Materials”) have been produced, the Identified Materials and all

                        copies of those materials shall be returned to the producing party or

                        destroyed or deleted, on request of the producing party.           The

                        producing party will provide a privilege log providing information

                        upon request or if required by the Federal Rules of Civil Procedure

                        and applicable case law to the receiving party at the time the

                        producing party provides the receiving party notice of the Identified

                        Materials. If the receiving party has any notes or other work product

                        reflecting the contents of the Identified Materials, the receiving party

                        will not review or use those materials unless a court later designates

                        the Identified Materials as not privileged or protected.

                c.      The Identified Materials shall be deleted from any systems used to

                        house the documents, including document review databases, e-rooms

                        and any other location that stores the documents. The receiving party

                        may make no use of the Identified Materials during any aspect of this

                        matter or any other matter, including in depositions or at trial, unless



                                                10
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                        the documents have been designated by a court as not privileged or

                        protected.

                d.      The contents of the Identified Materials shall not be disclosed to

                        anyone who was not already aware of the contents of them before the

                        notice was made. The receiving party must take reasonable steps to

                        retrieve the Identified Materials if the receiving party disclosed the

                        Identified Materials before being notified.

                e.      If any receiving party is in receipt of a document from a producing

                        party which the receiving party has reason to believe is privileged, the

                        receiving party shall in good faith take reasonable steps to promptly

                        notify the producing party of the production of that document so that

                        the producing party may make a determination of whether it wishes

                        to have the documents returned or destroyed pursuant to this

                        Stipulation and Order.

                f.      The party returning the Identified Materials may move the Court for

                        an order compelling production of some or all of the Identified

                        Material returned or destroyed, but the basis for such motion may not

                        be based on the fact or circumstances of the production.

                g.      The disclosure of Identified Materials in this action is not a waiver of

                        the attorney-client privilege, work product doctrine or any other

                        asserted privilege in any other federal or state proceeding, pursuant to

                        Rule 502(d) of the Federal Rules of Evidence.

                                                 11
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
        19.     No provision of this stipulated order shall constitute a concession by any

party that any documents are not subject to protection by the attorney-client privilege, the

work product doctrine or any other potentially applicable privilege or doctrine. No

provision of this stipulated order is intended to waive or limit in any way either party’s

right to contest any privilege claims that may be asserted with respect to any of the

documents produced except to the extent set forth herein.

        20.     In the event that a party inadvertently produces a document without a

confidentiality designation that a party believes should have a confidentiality designation,

the following procedures shall apply:

                a.      The producing party shall, within fourteen (14) days of the discovery

                        of the disclosure, notify the other party in writing. The party receiving

                        such notice shall promptly destroy the document, including any copies

                        it has, or return the document on request of the producing party.

                        Within ten (10) days after such document is returned or its destruction

                        certified, the producing party will produce a new version of any such

                        document that was returned or destroyed, which will contain the

                        appropriate confidentiality designation.

                b.      If the receiving party disputes the producing party’s claim of

                        confidentiality, that party may move the Court to challenge the

                        confidential designation in accordance with Paragraph 4 of this Order.

                        If the receiving party elects to file such a motion, the receiving party

                        may retain possession of the document, but shall treat it in accordance

                                                12
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                        with the terms of the Protective Order pending resolution of the

                        motion. If the receiving party's motion is denied, the parties shall

                        promptly comply with Paragraph 20(a) of this Order.

                c.      The production of such document does not constitute a waiver of any

                        claim of confidentiality as set forth in this order or any other matter in

                        any other jurisdiction, unless otherwise ordered by the Court.

        21.     This Protective Order may not be waived, modified, abandoned or

terminated, in whole or part, except by an instrument in writing signed by the parties. If

any provision of this Protective Order shall be held invalid for any reason whatsoever, the

remaining provisions shall not be affected thereby.

        22.     After termination of this litigation, the provisions of this Order shall continue

to be binding. Should the terms of this Order be violated following termination of the

litigation, a party may seek leave to re-open the case to enforce the provisions of this Order.

        23.     This Protective Order shall be binding upon the parties hereto, upon their

attorneys, and upon the parties’ and their attorneys’ successors, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

employees, agents, independent contractors, or other persons or organizations over which

they have control.

        IT IS SO ORDERED.

        Dated July 11, 2019, at Kansas City, Kansas.

                                                     s/ James P. O’Hara
                                                     James P. O’Hara
                                                     U.S. Magistrate Judge

                                                13
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
WE SO MOVE                                  WE SO MOVE
and agree to abide by the                   and agree to abide by the
terms of this Order                         terms of this Order


s/                                            s/ Sherry A. Rozell
                                            Sherry A. Rozell, admitted pro hac vice
Attorney for Plaintiff                      Steven E. Ward, KS #17066
                                            Attorneys for Defendant Ford Motor Company
                                            MCAFEE & TAFT
                                            Two West 2nd Street, Ste. 1100
                                            Tulsa, OK 74103
                                            (918) 587-0000
                                            (918) 599-9317 (fax)
                                            sherry.rozell@mcafeetaft.com
                                             steve.ward@mcafeetaft.com




                                           14
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
                                           EXHIBIT A

        AFFIDAVIT OF _______________________________________, being duly

sworn and personally appearing before the undersigned attesting officer, duly authorized

by law to administer oaths, deposes and says that the within statements are true and correct:

                                              1.

        I have read the Sharing and Non-Sharing Stipulated Protective Order attached

hereto, and I understand its terms and meanings.

                                              2.

        I agree that my signature below submits me to the jurisdiction of the United States

District Court for the District of Kansas, in the above captioned case and binds me to the

provisions of the Stipulated Sharing and Non-Sharing Protective Order, including to all

promises undertaken in the Order, as if originally agreed by me.

        Further Affiant sayeth not.

        This ______ day of _______________________, 20___.


                                              ___________________________________
                                                           AFFIANT


SUBSCRIBED AND SWORN to before me
this ___ day of _________________, ____.


_____________________________________
NOTARY PUBLIC
Name:________________________________
No.:__________________________________
My Commission Expires: ________________


                                              15
O:\PROTECTIVE ORDERS\19-2190-JAR-PO.DOCX
